Exhibit 10.20




SOUTHWESTERN ENERGY COMPANY

DIRECTORS NON-QUALIFIED STOCK OPTION







THIS CERTIFIES, that SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (the
"Company"), has, as of the _____ day of ____________, 2011, granted to
____________________ (the "Participant"), a Non-Qualified Stock Option to
purchase _______ shares (the "Optioned Shares") of the Company's Common Stock
($.01 par value) ("Common Stock") on the terms and conditions of the
SOUTHWESTERN ENERGY COMPANY 2004 STOCK INCENTIVE PLAN, as the same may be
amended from time to time (the "Plan").




This Non-Qualified Stock Option is granted under and pursuant to the Plan and is
subject to the conditions and limitations set forth in the Plan as the same may
be amended from time to time.  All of the terms and provisions of the Plan, as
amended from time to time, are incorporated herein by reference and nothing
herein contained shall be deemed to vary or be given effect as modifying the
terms of the Plan.




This Non-Qualified Stock Option shall be exercisable only in accordance with the
provisions of this Certificate and the Plan except as otherwise provided in the
Plan.




The exercise price of the Optioned Shares shall be $______ per share.  




This Non-Qualified Stock Option shall be exercisable in whole or in part;
provided, that no partial exercise shall be for an aggregate exercise price of
less than $1,000.  The partial exercise of this Non-Qualified Stock Option shall
not cause the expiration, termination or cancellation of the remaining portion
hereof.  




This Non-Qualified Stock Option shall be exercised by delivering notice to the
Company's principal office, to the attention of its Secretary, no less than
three business days in advance of the effective date of the proposed exercise.
 Such notice shall be accompanied by this Certificate, shall specify the number
of Optioned Shares with respect to which this Non-Qualified Stock Option is
being exercised and the effective date of the proposed exercise and shall be
signed by the Participant.  The Participant may withdraw such notice at any time
prior to the close of business on the business day immediately preceding the
effective date of the proposed exercise.




Payment for Optioned Shares purchased upon the exercise of this Non-Qualified
Stock Option shall be made on the effective date of such exercise in accordance
with the terms of the Plan.




THIS NON-QUALIFIED STOCK OPTION SHALL FIRST BECOME EXERCISABLE WITH RESPECT TO
THE FOLLOWING PERCENTAGE OF THE TOTAL SHARES SUBJECT HERETO ON THE FOLLOWING
DATES:

 



--------------------------------------------------------------------------------







Percentage of Total Shares




First Date on Which Such

Percentage of Total Shares Becomes

Exercisable




33 ⅓%










33 ⅓%










33 ⅓%










PROVIDED, HOWEVER, UPON THE OCCURRENCE OF A CHANGE IN CONTROL, IF AND TO THE
EXTENT IT STILL IS OUTSTANDING, THIS NON-QUALIFIED STOCK OPTION SHALL BECOME
FULLY AND IMMEDIATELY EXERCISABLE AND SHALL REMAIN EXERCISABLE UNTIL ITS
EXPIRATION, TERMINATION OR CANCELLATION PURSUANT TO THE TERMS OF THE PLAN.  




NOTWITHSTANDING ANYTHING CONTRARY IN THE PLAN, IF A PARTICIPANT'S SERVICE WITH
THE COMPANY HAS NOT BEEN TERMINATED FOR CAUSE, IN THE EVENT OF THE DEATH,
DISABILITY (AS DEFINED IN THE PLAN) OR RETIREMENT AFTER AGE 65 (DEFINED BELOW)
OF THE PARTICIPANT, THEN THE NON-QUALIFIED STOCK OPTION SHALL BECOME FULLY AND
IMMEDIATELY EXERCISABLE AS OF THE ACTUAL DATE OF DEATH, DISABILITY OR RETIREMENT
AFTER AGE 65 AND SHALL REMAIN EXERCISABLE FOR THE REMAINDER OF ITS ORIGINAL TERM
SUBJECT TO THE PROVISIONS OF THE PLAN AND THIS AGREEMENT.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM "RETIREMENT AFTER AGE 65" SHALL MEAN THE TERMINATION OF
SERVICE OF A PARTICIPANT WITH THE COMPANY FOR REASONS OTHER THAN CAUSE ON OR
AFTER THE FIRST DATE ON WHICH THE PARTICIPANT HAS BOTH ATTAINED AGE 65 AND
COMPLETED FIVE (5) YEARS OF SERVICE WITH THE COMPANY.




Notwithstanding any other provision of the Plan, in the event of (i) a
dissolution or liquidation of Southwestern, (ii) a sale of all or substantially
all of Southwestern’s assets or (iii) a merger or consolidation involving
Southwestern, the Committee shall have the power to:




(A)

cancel, effective immediately prior to the occurrence of such event, each Option
outstanding immediately prior to such event (whether or not then vested or
exercisable), and, in full consideration of such cancellation, pay to the
Director to whom such Option was granted an amount in cash, for each share of
Common Stock subject to such Option immediately prior to such event, equal to
the excess of (A) the value, as determined by the Committee of the property






--------------------------------------------------------------------------------



 

(including cash) received by the holder of a share of Common Stock as a result
of such event over (B) the exercise price of such Option; or




(B)

provide for the exchange of all or a portion of such Options outstanding
immediately prior to such event (whether or not then vested or exercisable) for
equivalent options covering securities of the acquiring entity (or the ultimate
parent thereof) and, incident thereto, make an equitable adjustment as
determined by the Committee in the exercise price of such exchanged option,
and/or the number, type and class of securities subject to such exchanged option
or, if appropriate, provide for a cash payment to the Director to whom such
Option was granted in partial consideration for the exchange of the Option.




In the event of the occurrence of any event described above, the Committee
shall, with respect to each Director’s Option outstanding immediately prior to
such event (whether or not then vested or exercisable), take the action
described in clause (A) above, except that the value of the property received in
exchange for a share of Common Stock pursuant to such event shall be the Fair
Market Value of such property.




THIS NON-QUALIFIED STOCK OPTION SHALL EXPIRE AND BE VOID AND SHALL NOT BE
EXERCISABLE AFTER THE EXPIRATION OF SEVEN (7) YEARS FROM THE DATE AS OF WHICH IT
WAS GRANTED AND MAY BE EXERCISED ONLY IN THE MANNER PROVIDED IN THE PLAN.  THIS
NON-QUALIFIED STOCK OPTION SHALL BE SUBJECT TO EARLIER TERMINATION, EXPIRATION
OR CANCELLATION AS PROVIDED IN THE PLAN.




By accepting this Certificate, the Participant agrees to all of the terms and
conditions of the Plan as the same may be amended from time to time, and
acknowledges that the Participant may review a complete copy of the Plan, which
is on file in the office of the Secretary of Southwestern Energy Company, 2350
North Sam Houston Parkway East, Suite 125, Houston, Texas 77032.




IN WITNESS WHEREOF, the Company has issued this Non-Qualified Stock Option
Certificate by its undersigned duly authorized officer as of the _____ day of
______________, 2011.




ATTEST:

SOUTHWESTERN ENERGY COMPANY




By:  

_____________________________

By:  _______________________________

Timothy J. O’Donnell,

STEVEN L. MUELLER,

Vice President – Corporate Affairs

President and Chief Executive Officer




 